ACCEPTED
                                                                                                 01-14-00973-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                             5/4/2015 2:18:47 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                 NO. 01-14-00973-CV

PETER D. TRAN, NAM VAN                              IN THE FIRST                FILED IN
NGUYEN, THE KIM HOANG,                                                   1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
AND TUYEN NGOC BUI
                                                                         5/4/2015 2:18:47 PM
ON BEHALF OF THE
                                                                         CHRISTOPHER A. PRINE
VIETNAMESE COMMUNITY OF                                                          Clerk
HOUSTON & VICINITY, INC.,
Appellants,

VS.                                                 COURT OF APPEALS

ALOYSIUS DUY-HUNG HOANG,
TERESA NGOC-BICH HOANG,
CAVATINA TRUONG, SKYBIRD
NGUYEN AND HOC NHU PHAN,
Appellees.                                          HOUSTON, TEXAS

        APPELLANTS' MOTION TO EXTEND TIME TO FILE BRIEF

      Appellants ask the Court to extend the time to file their brief.

                                    A. Introduction

      1. Appellants are Peter D. Tran, Nam Van Nguyen, The Kim Hoang, and Tuyen

Ngoc Bui on Behalf of the Vietnamese Community of Houston & Vicinity, Inc.

      2. This Motion to Extend Time to File Brief is brought pursuant to Rule 10.5(b)

of the Texas Rules of Appellate Procedure.

                              B. Argument & Authorities

      3. The Court has the authority under Texas Rule of Appellate Procedure 10.5(b)

to extend the time to file the brief.

      4. Appellants request an additional 7 days to file their brief, extending the time

until May 11, 2015.

                                            1
    5. Three previous extensions have been requested and granted to extend the time

to file Appellants' brief.

    6. Appellants need additional time to file their brief because Appellants' counsel

has been involved in multiple state district court cases and mediations. Additionally,

Appellants' counsel lost his paralegal to another firm and has not found a suitable

replacement requiring counsel to undertake all legal work without assistance.

Appellants' counsel requires additional time to complete the drafting of the brief.

                                   C. Conclusion

    7. Appellants require additional time to complete their brief.

                                        D. Prayer

    8. For these reasons, Appellants ask the Court to grant an extension of time to

file their brief until May 11, 2015.

                                       Respectfully submitted,

                                       ALLAN A. CEASE & ASSOCIATES, P.C.

                                       /s/ Allan A. Cease

                                       BY: Allan A. Cease
                                       Texas Bar No. 04040550
                                       Email: allancease@comcast.net
                                       56 Sugar Creek Center Blvd, Suite 300
                                       Sugar Land, Texas 77478
                                       Tel. 281-980-0909
                                       Fax 281-980-1069
                                       Attorney for Appellants, Peter D. Tran, Nam Van
                                       Nguyen, The Kim Hoang, and Tuyen Ngoc Bui
                                       on Behalf of the Vietnamese Community of
                                       Houston & Vicinity, Inc.

                                             2
                                                  VERIFICATION

     STATE OF TEXAS

     FORT BEND COUNTY §

     Before me, the undersigned notary, on this day personally appeared Allan A.

Cease, the affiant, a person whose identity is known to me. After I administered an

oath to affiant, affiant testified:

    "My name is Allan A. Cease. I am capable of making this verification. I have

read the Appellants' Motion to Extend Time to File Brief. The facts stated in it are

within my personal knowledge and are true and correct."




                                                       Allan A. Cease

   SWORN TO AND SUBSCRIBED BEFORE ME by Allan A. Cease on May 4,
2015.


        ,,,,,,,,,,
  /6%*tt:s  * %si Notary ANNIE  NGUYEN
                         Public. State of Texas
                :,,z My Commission Expires             Notary Public - St.   Texas
   ,;;,,POrW
   '    ,,,,,,,,,,,      April 17, 2019




                                                       3
                           CERTIFICATE OF CONFERENCE

    I certify that I have conferred with Brent C. Perry and he is unopposed to this

motion.


                                         /s/ Allan A. Cease

                                         Allan A. Cease


                         CERTIFICATE OF SERVICE

   I certify that a copy of Appellants' Motion to Extend Time to File Brief was

served on Appellees, Aloysius Duy-Hung Hoang, Teresa Ngoc-Bich Hoang, Cavatina

Truong, Skybird Nguyen and Hoc Nhu Phan, through counsel of record, Brent C.

Perry, at 800 Commerce Street, Suite 102, Houston, Texas 77002, by email to

brentperry@brentperrylaw.com, on May 4, 2015.

                                         /s/ Allan A. Cease

                                         Allan A. Cease